UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-03342 Sit Mid Cap Growth Fund, Inc. (Exact name of registrant as specified in charter) 3enter 80 South Eighth Street Minneapolis, MN 55402 (Address of principal executive offices) Paul E. Rasmussen, VP Treasurer Sit Mutual Funds, Inc. 3enter 80 South Eighth Street Minneapolis, MN 55402 (Name and address of agent for service) Copy to: Mike Radmer, Esq. Dorsey & Whitney Suite 1500 50 South Sixth Street Minneapolis, MN 55402-1498 Registrants telephone number, including area code: (612) 334-5888 Date of fiscal year end: June 30, 2010 Date of reporting period: June 30, 2010 Item 1: Reports to Stockholders UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-03343 Sit Large Cap Growth Fund, Inc. (Exact name of registrant as specified in charter) 3enter 80 South Eighth Street Minneapolis, MN 55402 (Address of principal executive offices) Paul E. Rasmussen, VP Treasurer Sit Mutual Funds, Inc. 3enter 80 South Eighth Street Minneapolis, MN 55402 (Name and address of agent for service) Copy to: Mike Radmer, Esq. Dorsey & Whitney Suite 1500 50 South Sixth Street Minneapolis, MN 55402-1498 Registrants telephone number, including area code: (612) 334-5888 Date of fiscal year end: June 30, 2010 Date of reporting period: June 30, 2010 Item 1: Reports to Stockholders UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-06373 Sit Mutual Funds, Inc. (Exact name of registrant as specified in charter) 3enter 80 South Eighth Street Minneapolis, MN 55402 (Address of principal executive offices) Paul E. Rasmussen, VP Treasurer Sit Mutual Funds, Inc. 3enter 80 South Eighth Street Minneapolis, MN 55402 (Name and address of agent for service) Copy to: Mike Radmer, Esq. Dorsey & Whitney Suite 1500 50 South Sixth Street Minneapolis, MN 55402-1498 Registrants telephone number, including area code: (612) 334-5888 Date of fiscal year end: June 30, 2010 Date of reporting period: June 30, 2010 Item 1: Reports to Stockholders Sit Mutual Funds Stock Funds Annual Report One Year Ended June 30, 2010 A FAMILY OF NO-LOAD FUNDS Balanced Fund Dividend Growth Fund Global Dividend Growth Fund Large Cap Growth Fund Mid Cap Growth Fund International Growth Fund Small Cap Growth Fund Developing Markets Growth Fund Sit Mutual Funds STOCK FUNDS ANNUAL REPORT TABLE OF CONTENTS Page Chairmans Letter 2 Performance Summary and Stock Funds Market Review 4 Total Returns by Calendar Year 6 Average Annual Total Returns 8 Fund Reviews and Portfolios of Investments Balanced Fund 10 Dividend Growth Fund 16 Global Dividend Growth Fund 20 Large Cap Growth Fund 26 Mid Cap Growth Fund 30 International Growth Fund 34 Small Cap Growth Fund 40 Developing Markets Growth Fund 44 Notes to Portfolios of Investments 48 Statements of Assets and Liabilities 50 Statements of Operations 52 Statements of Changes in Net Assets 54 Notes to Financial Statements 58 Financial Highlights 68 Report of Independent Registered Public Accounting Firm 78 Expense Example 80 Information about Directors and Officers 83 Federal Tax Information 86 Additional Information 88 Sit Mutual Funds One Year Ended June 30, 2010 Chairmans Letter Dear Fellow Shareholders: Equity markets climbed higher over the past year, as economic prospects improved, driven by stimulative fiscal and monetary actions taken by policy makers throughout the world. Although higher stock valuations and further economic challenges may limit significant upside potential, we believe stock prices can climb higher as corporate profits increase. Following a severe contraction, the U.S. economy (as measured by Gross Domestic Product, or GDP) has now expanded for four consecutive quarters, and further growth is expected over the second half of 2010. Despite revived concerns, on the part of some investors, that the U.S. economy is headed for renewed weakness, we expect the recovery to persist at the same subpar pace we have been forecasting. Consumers continue to reduce debt levels from the highs of 2007, and personal savings rates have moved higher. This retrenchment, combined with the stubbornly slow recovery of labor markets, will likely restrain consumer spending growth to relatively low levels. While job growth has been tepid, wages and work hours have increased since the beginning of the year. This will boost consumer spending over the near-term, but a sustained recovery in the economy will require employers to gain enough confidence to hire additional workers. Our projection for modest consumer spending, which accounts for 70% of GDP, along with a steady uptick in business spending, are key factors underlying our +2.8% GDP forecast for 2010. This represents a below average rebound in growth, compared to other economic recoveries. On a positive note, however, inflation has also remained at very low levels. The core inflation rate, which excludes food and energy sectors, increased just +0.9 percent (year-over-year) in the most recent month. Despite highly accommodative monetary policy, the subdued rate of change in all of these factors  employment, economic growth and inflation  is likely to keep Federal Reserve interest rate increases on hold for quite some time. Events outside the U.S. weighed on global stock markets during the most recent quarter. First, concerns over the sustainability of Chinas economic recovery emerged as the government stepped up tightening efforts to rein in growth amid rising inflation pressures and a potential bubble in real estate. The governments actions will have an impact on growth during the second half of the year, but we do not expect a hard landing, as many segments of the economy (outside of property) will continue to grow. The other major recent events occurred in Europe, as concerns grew over mounting government debt levels in several countries, particularly Greece. Despite initial delays, the European Central Bank resumed its quantitative easing program, including a 750 billion euro program that pledges to buy debt securities in various classes within the region. While sovereign credit concerns are likely to persist for years to come, we believe the risk of a credit/liquidity seizure in the European banking system is no longer a worry for now. However, the impact of austerity measures and decreased confidence will negatively impact already low growth expectations for the region. It is critical, however, that the governments in the region rein in spending at a gradual pace. Given tepid economic growth and fragility of the banking system, severe austerity measures could tip the region into a more severe decline, which could impact the global economy. Equity Strategy Although stock prices have responded to better economic conditions over the past year, the correction during the most recent quarter served as a reminder of the many challenges preventing a new bull market from emerging in the near term. However, we believe equities are by no means priced for an economic boom and patient equity investors will be rewarded over the longer term. Given the events of recent years, the risks and headwinds facing the equity market are readily apparent to most investors. Debt levels remain too high (for both the government and consumers), higher unemployment appears to 2 be structural in nature, real estate markets are weak, and government policy (i.e., taxes, regulations) are adding uncertainty in many sectors of the economy. With these issues constantly dominating the headlines in recent months, investor pessimism towards stocks is understandable. However, while we remain cognizant of the risks, we believe investors must recognize positive factors, as well. First, inflation remains virtually non-existent and interest rates are extraordinarily low. This should motivate investors to take some risk in equities. Second, valuations for stocks are very reasonable, particularly after the recent correction. The P/E ratio for the S&P 500 Index (on projected next 12 month earnings) currently stands at 13, well below the average of 19 experienced over the last 20 years. Third, Corporate America has done a remarkable job boosting productivity and profitability. This should allow for solid earnings increases, even if sales growth is muted this cycle. And finally, corporate debt levels are very low, cash positions are high, and free cash flow is being produced at record levels. Most companies have plenty of capital to invest for growth, make acquisitions, or return capital to shareholders (through either dividends or share repurchases). Our investment strategy has not changed materially since this time last year, largely because our economic view of a subpar economic recovery has remained intact. In this regard, we believe it is still prudent to remain diversified among sectors, focus on companies that can grow earnings in a slow growth environment, and maintain a high quality bias within each Fund. Technology remains a key focus, as cyclical improvements in key segments (e.g., PCs, semiconductors) are converging with secular trends (e.g., wireless communications, smart phones) to create numerous growth opportunities in the sector. We have also recently added to the capital goods sector, as several key end markets, such as commercial aerospace, appear to be in a sustained uptrend. Conversely, health care weightings have been reduced, due to uncertainties related to the impact of U.S. health care reform as well as the impact of austerity measures, particularly in Europe, which will pressure product pricing. In general, the Funds remain well-diversified, as we expect volatility to increase in the months ahead. Regardless of the sector, we continue to emphasize quality, favoring companies with strong balance sheets, predictable earnings growth, and consistent cash flow generation. Equity markets outside the U.S. have also corrected in recent months, due to European sovereign debt concerns and the risks of an economic slowdown during the second half of the year, particularly in China. While volatility may remain quite high, we continue to see attractive investment opportunities in emerging markets, particularly in Asia (including China), as long-term economic growth prospects remain bright. In Asia, we continue to underweight Japan, however, due to weak domestic consumption trends and structural issues within the economy. While we continue to see select opportunities in Europe (particularly exporters that can benefit from a weak euro), as valuations are generally attractive, corporate earnings growth will be challenged amid tepid economic growth in the region. Despite the recent correction, this past year was rewarding for investors, as stocks rebounded from their lows of early 2009. And, while the current investment environment remains very complex and challenging, we continue to believe there are attractive investment opportunities that will serve our shareholders well over the long term. With best wishes, Roger J. Sit Chairman, President, Chief Executive Officer and Global Chief Investment Officer 3 Sit Mutual Funds One Year Ended June 30, 2010 Performance Summary and Stock Funds Market Review Global equities rallied over the past year, with almost all of the U.S. indices that we monitor posting +13% or greater gains. Domestic small- and mid- cap stocks outperformed larger issues by a wide margin, as the S&P 500 Index gained +14.43%, the Russell 2000® Index rose +21.48%, and the S&P Mid Cap 400 Index returned +24.93%. Growth stocks underperformed value stocks largely due to the outperforming finance sector that tends to be more heavily weighted within value indices. The growth-value return differential was greatest among smaller stocks. The Russell 2000® Growth Indexs gain of +17.96% over the period compared to the Russell 2000® Value Indexs gain of +25.07%, which represents over a 700 basis point differential. The Russell 1000® Growth Indexs +13.62% gain versus the Russell 1000® Value Indexs +16.92% exhibited a more modest differential. All sectors that we monitor within the S&P 500 Index posted positive returns over the past year, but there was a wide gap among groups. There was generally a rotation to more cyclical sectors within the market, as investors gained confidence that the economy was emerging from recession. Within the S&P 500 Index, sectors that outperformed the overall Index included consumer durables, producer manufacturing, transportation, consumer services and electronic technology. The sectors that underperformed the broader market over the period included energy minerals, technology services, communications, health technology and utilities. These sectors were disproportionately influenced by some very large, defensive companies that lagged the overall market during the period, including Exxon Mobil, Exelon, Verizon Communications, Pfizer, AT&T and Wal-Mart. Improving sentiment that drove domestic stocks higher also helped markets outside the U.S., as the MSCI World Index gained +9.32% on a local currency basis over the past twelve months. Currency movements, however, had an unusually large impact on returns for U.S. investors within the regional components. For example, the MSCI Europe Index gained just +2.70% in U.S dollar terms, which was far below the local return (+13.27%), due to the weak euro. Conversely, while the MSCI
